DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 4 June 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 8, and 14 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 14/982,293 filed on 29 December 2015, which claims benefit of U.S. Provisional Application No. 62/099,398 filed on 2 January 2015. 

An IDS was received on 27 October 2020. All references have been considered for their English language portions only.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims contain limitations similar to those found in the parent. The closest prior art appears to be that cited in the parent, and the claims present in this application similarly overcome the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165